UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33899 Digital Ally, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0064269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8000 W. 110th Street, Suite 200, Overland Park, KS 66210 (Address of principal executive offices) (Zip Code) (913) 814-7774 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at October 26, 2011 Common Stock, $0.001 par value FORM 10-Q DIGITAL ALLY, INC. SEPTEMBER 30, 2011 (unaudited) TABLE OF CONTENTS Page(s) PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 3 Condensed ConsolidatedStatements of Operations for the Three and Nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Stockholders’ Equity for the Nine months ended September 30, 2011 5 Condensed ConsolidatedStatements of Cash Flows for the Nine months ended September 30, 2011 and 2010 6 Notes to the Condensed Consolidated Financial Statements 7-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20-39 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 40 Item 4. Controls and Procedures. 40 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 41 Item 3. Defaults Upon Senior Securities 42 Item 4. Removed and Reserved 42 Item 5. Other Information. 42 Item 6. Exhibits. 42 SIGNATURES 43 EXHIBITS CERTIFICATIONS 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS. DIGITAL ALLY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, less allowance for doubtful accounts of $114,700 - 2011 and $110,000 – 2010 Accounts receivable-other Inventories Prepaid expenses Total current assets Furniture, fixtures and equipment Less accumulated depreciation and amortization Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Subordinated note payable, net of discount of $84,274 — Line of credit — Accrued expenses Income taxes payable Customer deposits Total current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value; 75,000,000 shares authorized; shares issued: 16,662,218 – 2011 and 16,652,218 – 2010 Additional paid in capital 22, 435,353 Treasury stock, at cost (shares: 508,145 – 2011 and 508,145 - 2010) ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three months ended September30, Nine months ended September30, Product revenue $ Other revenue Total revenue Cost of revenue Gross profit Selling, general and administrative expenses: Research and development expense Selling, advertising and promotional expense Stock-based compensation expense General and administrative expense Total selling, general and administrative expenses Operating loss ) Interest income Interest expense ) Loss before income tax benefit ) Income tax benefit — — Net loss $ ) $ ) $ ) $ ) Net loss per share information: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See Notes to Condensed Financial Statements. 4 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) Common Stock Additional Paid In Shares Amount Capital Treasury stock Accumulated deficit Total Balance, January 1, 2011 $ $ $ ) $ ) $ Stock-based compensation — Restricted common stock grant 10 ) — — — Issuance of common stock purchase warrants related to issuance of subordinated note payable — Net loss — ) ) Balance, September 30, 2011 $ $ $ ) $ ) $ See Notes to Condensed Consolidated Financial Statements. 5 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation and amortization Stock based compensation Provision for inventory obsolescence ) Provision for doubtful accounts receivable — Deferred tax (benefit) — ) Change in assets and liabilities: (Increase) decrease in: Accounts receivable - trade Accounts receivable - other Inventories ) Prepaid expenses ) Other assets ) ) Increase (decrease) in: Accounts payable ) Accrued expenses ) Income taxes payable ) Customer deposits ) ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchases of furniture, fixtures and equipment ) ) Additions to intangible assets ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Proceeds from issuance of subordinated note payable — Change in line of credit ) Deferred issuance costs for subordinated note payable ) — Proceeds from exercise of stock options and warrants — Deficiency in tax benefits related to stock-based compensation — ) Purchase of common shares for treasury — ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash payments for interest $ $ Cash payments for income taxes $
